DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Blandin (U.S. Patent No. 4,782,291) discloses is a thermal forcing system in which a refrigeration unit 10 forces cold fluid in the form of a gas through a line 12 to a retractable head assembly, generally indicated by reference character 14, which is carried on a robot arm 16, that positions an open-bottom, cylindrical chamber 18 over a test head 19, having a device under test (DUT) 20 inserted into a socket 21 on a load board 22, with socket 21 being surrounded by a rubber pad-type seal 24, which has a rectangular aperture in it. The lower edge 25 of the open-ended cylindrical chamber mates with the top surface of the rubber pad so as to seal the chamber to the test head. The programmed testing unit diagrammatically illustrated at 32 is used to control the test procedure and record the results.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a top side of the plurality of sides, the top side orientated parallel to the bottom side and oriented perpendicular to the back side, the front side, the first end, and the second end in the closed position, where in the closed position the plurality of sides form an enclosed chamber, and wherein the top side comprises one or more ports orientated along the horizontal axis, wherein each of the one or more ports comprises a top side open area that exposes the enclosed chamber, wherein each of the one or more ports is configured to receive a temperature control component that transfers thermal energy locally to and from a plurality of electronic devices of an electronic system that is coupled to and positioned above the electronic circuit board.” 

 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a top side of the plurality of sides, the top side orientated parallel to the bottom side and oriented perpendicular to the back side, the front side, the first end, and the second end in the closed position, where in the closed position the plurality of sides form an enclosed chamber, and wherein the top side comprises one or more ports orientated along the horizontal axis, wherein each of the one or more ports comprises a top side open area that exposes the enclosed chamber, wherein each of the one or more ports is configured to receive a temperature control component that transfers thermal energy locally to and from a plurality of electronic devices of an electronic system that is coupled to and positioned above the electronic circuit board.” 

Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a thermal chamber device comprising a plurality of sides that in a closed position form an enclosed chamber, wherein the electronic circuit board and the electronic system are enclosed within the enclosed chamber, wherein a bottom part of the temperature control component extends through a top side of the plurality of sides of the thermal chamber device to a location within the enclosed chamber and couples to packages of the two or more electronic devices, and wherein a top part of the temperature control component extends above the top side of the thermal chamber device.”

Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a hinge coupled to one or more of the plurality of sides, wherein the hinge 1s configured to transition the thermal chamber between a closed position and an open position, wherein to transition the thermal chamber between the closed position and the open position the top side of the plurality of sides rotates about an axis of rotation via the hinge, wherein in the closed position the plurality of sides form an enclosed chamber, wherein the top side comprises a port that exposes the enclosed chamber within the thermal chamber, wherein each of the port is configured to receive a temperature control component that transfers thermal energy locally to and from a plurality of electronic devices of an electronic system within the enclosed chamber.”

Claims 2, 4 and 7-9 are allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 5 is allowable due to its dependency on claim 4; claim 6 is allowable due to its dependency on claim 5; claims 11, 12 and 15 are allowable due to its dependency on claim 10; claims 13 and 18 is allowable due to its dependency on claim 11; claim 14 is allowable due to its dependency on claim 13; claim 17 is allowable due to its dependency on claim 16; claim 20 is allowable due to its dependency on claim 19.
	 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866